Case: 21-50112      Document: 00515961610          Page: 1     Date Filed: 08/02/2021




              United States Court of Appeals
                   for the Fifth Circuit
                                                                      United States Court of Appeals
                                                                               Fifth Circuit


                                   No. 21-50112
                                                                             FILED
                                                                        August 2, 2021
                                 Summary Calendar
                                                                        Lyle W. Cayce
                                                                             Clerk
   United States of America,

                                                               Plaintiff—Appellee,

                                        versus

   Benny Ray Regalado,

                                                            Defendant—Appellant.


                   Appeal from the United States District Court
                        for the Western District of Texas
                            USDC No. 5:14-CR-834-1


   Before King, Costa, and Ho, Circuit Judges.
   Per Curiam:*
          Benny Ray Regalado, federal prisoner # 44219-380, appeals the
   district court’s denial of his motion for a compassionate release reduction in
   sentence pursuant to 18 U.S.C. § 3582(c)(1)(A). On appeal, he contends that
   the district court failed to adequately explain its decision.


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 21-50112     Document: 00515961610          Page: 2   Date Filed: 08/02/2021




                                   No. 21-50112


          We review a district court’s decision denying a prisoner’s motion for
   compassionate release for an abuse of discretion. United States v. Chambliss,
   948 F.3d 691, 693 (5th Cir. 2020). A district court may modify a defendant’s
   sentence after it considers the applicable 18 U.S.C. § 3553(a) factors if
   “extraordinary and compelling reasons warrant such a reduction.”
   § 3582(c)(1)(A)(i). The district court must provide specific reasons for its
   decision to deny a motion for a sentence reduction, Chambliss, 948 F.3d at
   693, but the amount of explanation needed depends “upon the circumstances
   of the particular case,” Chavez-Meza v. United States, 138 S. Ct. 1959, 1965
   (2018). “In some cases, it may be sufficient for purposes of appellate review
   that the judge simply relied upon the record, while making clear that he or
   she has considered the parties’ arguments and taken account of the § 3553(a)
   factors.” Id.
          The record reflects that the district court gave due consideration to
   Regalado’s request for compassionate release. Its explanation was brief, but
   it referenced Regalado’s motion for a sentence reduction and the
   Government’s response. See id. Although the district court did not explicitly
   reference § 3553(a), it explained that it had taken into account the benefit
   Regalado received by the initial sentence of probation and his failure to
   comply with the conditions of supervision, which resulted in revocation and
   the current prison sentence. Id.; see § 3553(a)(1). Because both Regalado and
   the Government presented arguments regarding the sentencing factors, the
   record reflects that the district court considered the § 3553(a) factors. See
   Chavez-Meza, 138 S. Ct. at 1968. Although Regalado contends that the
   district court’s opinion does not detail whether it found any extraordinary
   and compelling reasons supporting a compassionate release reduction and
   does not make clear whether the court considered as binding the policy
   statements set forth in U.S.S.G. § 1B1.13, we need not consider such
   arguments in light of the court’s consideration of the § 3553(a) factors. See




                                        2
Case: 21-50112     Document: 00515961610          Page: 3    Date Filed: 08/02/2021




                                   No. 21-50112


   United States v. Chacon, 742 F.3d 219, 220 (5th Cir. 2014) (stating that this
   court may affirm on any basis supported by the record).
         Regalado has not shown a legal error or clearly erroneous assessment
   of the evidence in the district court’s consideration of his § 3582(c)(1)(A)
   motion. See Chambliss, 948 F.3d at 693. Accordingly, the judgment of the
   district court is AFFIRMED.




                                         3